285 S.W.2d 146 (1955)
Hyburnia MOORMAN, Appellant,
v.
T. Byrne MORGAN et al., Appellees.
Court of Appeals of Kentucky.
December 16, 1955.
Harry S. McAlpin, for appellant.
J. Earl Dearing, Louisville, amicus curiæ.
S. M. Russell, Ed. P. Jackson, Jr., Louisville, for appellees.
SIMS, Judge.
Appellant, Hyburnia Moorman, filed this action in the Jefferson Circuit Court seeking a declaratory judgment and an injunction against the enforcement of certain specifications, rules and regulations promulgated by the Director of Parks of the City of Louisville, setting aside separate parks for Negro and white citizens.
The chancellor denied the relief requested on the authority of Buchanan v. Warley, 245 U.S. 60, 38 S. Ct. 16, 62 L. Ed. 149, Sweeney v. City of Louisville, 309 Ky. 465, 218 S.W.2d 30, and Plessy v. Ferguson, 163 U.S. 537, 16 S. Ct. 1138, 41 L. Ed. 256, which cases incorporate the "separate but equal" doctrine. At that time the chancellor was correct as to the status of the law.
Since then the United States Supreme Court has ruled specifically on the question of segregation of the races in public recreational facilities furnished by the city. This occurred on November 7, 1955, when the United States Supreme Court affirmed a judgment of the United States Court of Appeals, 4th Circuit, in Mayor and City Council of Baltimore City v. Dawson, 76 S. Ct. 133, 100 L.Ed. ____. This case overruled the "separate but equal" doctrine insofar as public recreational facilities are concerned when it affirmed the Dawson case.
In the Dawson case, reported in 220 F.2d 386, the court said on page 387: "* * * it is obvious that racial segregation in recreational activities can no longer be sustained as a proper exercise of the police power of the State."
The judgment is reversed with directions to enter one in conformity with this opinion.